 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                              Plaintiff,                 Case No. CR20-92 JCC

10          v.                                             DETENTION ORDER

11   EDGAR LUNA-GARCIA,

12                              Defendant.

13

14   Offenses charged:

15          Count 1:        Conspiracy to Distribute Controlled Substances, 21 U.S.C. §§ 841(a)(1),

16          841(b)(1)(A), 846

17          Count 2:        Possession with Intent to Distribute Methamphetamine, 21 U.S.C. §§

18          841(a)(1), 841(b)(1)(A), 18 U.S.C. § 2

19   Date of Detention Hearing: On April 28, 2021, the Court held a hearing via a Zoom

20   videoconference, with the consent of Mr. Luna-Garcia, due to the exigent circumstances as

21   outlined in General Order 6-21

22          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

23   based upon the reasons for detention hereafter set forth, finds:

24

25
     DETENTION ORDER - 1
 1         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

 2         1.    There is a rebuttable presumption of detention pursuant to 18 U.S.C. § 3142(e).

 3         2.    Mr. Luna-Garcia poses a risk of nonappearance due to a history of failures to

 4               appear, lack of a verifiable release plan, unverified information about his

 5               background and ties to this district, ties to Mexico, and possession of a Mexican

 6               passport. Mr. Luna-Garcia poses a risk of danger due to his criminal history and the

 7               nature of the charged offenses. Based on these findings, and for the reasons stated

 8               on the record, there does not appear to be any condition or combination of

 9               conditions that will reasonably assure Mr. Luna-Garcia’s appearance at future court

10               hearings while addressing the danger to other persons or the community.

11         3.    Taken as a whole, the record does not effectively rebut the presumption that no

12               condition or combination of conditions will reasonably assure the appearance of

13               Mr. Luna-Garcia as required and the safety of the community.

14         IT IS THEREFORE ORDERED:

15         (1)   Mr. Luna-Garcia shall be detained pending trial, and committed to the custody of

16               the Attorney General for confinement in a correction facility separate, to the

17               extent practicable, from persons awaiting or serving sentences or being held in

18               custody pending appeal;

19         (2)   Mr. Luna-Garcia shall be afforded reasonable opportunity for private consultation

20               with counsel;

21         (3)   On order of a court of the United States or on request of an attorney for the

22               government, the person in charge of the corrections facility in which Mr. Luna-

23

24

25
     DETENTION ORDER - 2
 1                Garcia is confined shall deliver Mr. Luna-Garcia to a United States Marshal for

 2                the purpose of an appearance in connection with a court proceeding; and

 3         (4)    The Clerk shall direct copies of this Order to counsel for the United States, to

 4                 counsel for Mr. Luna-Garcia, to the United States Marshal, and to the United

 5                 States Pretrial Services Officer.

 6         Dated this 28th day of April, 2021.

 7


                                                        A
 8

 9                                                      MICHELLE L. PETERSON
                                                        United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     DETENTION ORDER - 3
